Citation Nr: 0529677	
Decision Date: 11/04/05    Archive Date: 11/14/05	

DOCKET NO.  04-38 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease with esophageal stricture (claimed as peptic 
ulcer disease). 

2.  Entitlement to service connection for irritable bowel 
syndrome.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from October 1943 to December 
1945.  He was a prisoner of war of the German Government from 
March 18, 1944, to April 29, 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in St. 
Louis that denied entitlement to the benefits sought.


FINDINGS OF FACT

1.  The veteran was a prisoner of war of the German 
Government from March 18, 1944, to April 29, 1945.

2.  The veteran has been diagnosed as having irritable bowel 
syndrome.

3.  Gastroesophageal reflux disease with esophageal stricture 
was not shown during active service and was not first 
documented for years following service discharge.  Any 
current gastroesophageal reflux disease with esophageal 
stricture (claimed as peptic ulcer disease) is not 
attributable to service.


CONCLUSIONS OF LAW

1.  Irritable bowel syndrome was incurred during active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

2.  Gastroesophageal reflux disease was not incurred in or 
aggravated by active service, nor may peptic ulcer disease be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

VA has a duty to notify a claimant and his or her 
representatives of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1);  38 U.S.C.A. § 5103A.  VA has satisfied its 
duty to notify by means of communications to the veteran 
dated in June 2003 and September 2003.  In the latter 
communication, the veteran was informed of what evidence had 
not been received and what he could do to help with his 
claim.  He was informed that requests for medical records had 
gone to three different physicians.  In the June 2003 
statement, he was informed what the evidence had to show to 
support his claim and he was told how VA would help him 
obtain evidence for his claim.  Also, in the rating decisions 
dated in August 2003 and September 2003, and in the statement 
of the case dated in October 2004, the veteran was provided 
with sufficient notice of the information needed to support 
his claim and the reasons why his claim was being denied.  
The Board notes that in light of the allowance with regards 
to the irritable bowel syndrome claim, the duty to notify and 
assist has been met to the extent necessary to grant that 
claim.  Thus, there is no prejudice to the veteran in 
deciding the claim with regard to that issue at this time.

With regard to the issue pertaining to gastroesophageal 
reflux disease, the Board believes that appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  A communication from a 
physician in the Department of Gastroenterology at a Medical 
Group in St. Charles, Missouri, was received in December 
2004.  However, it is essentially cumulative of evidence 
already of record and the Board believes that there is no 
prejudice to the veteran in deciding the claim with regard to 
this issue at the present time.

Pertinent Laws and Regulations.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Essentially, in order to establish service connection for a 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record, and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).  

In October 2004, 38 C.F.R. § 3.309 relating to presumptive 
diseases concerning POW's was amended as follows:  

Diseases specific as to former prisoners of war.

(1) If a veteran is a former prisoner of war, the following 
diseases shall be service connected if manifested to a degree 
of disability of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service, even though there is no record of such disease 
during service, provided the rebuttable presumptions of 3.307 
are also satisfied:  Psychosis; any of the anxiety states; 
dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
incurrence of frostbite; post-traumatic osteoarthritis; 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia); stroke and its complications.

(2) If the veteran:  (i) is a former prisoner of war and: 
(ii) was interned or detained for not less than 30 days, the 
following diseases shall be service connected if manifested 
to a degree of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record such disease during service, 
provided the rebuttable presumptive provisions of § 3.307 are 
also satisfied:  Avitaminosis; beriberi (including beriberi 
heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition; pellagra; any other nutritional deficiency; 
irritable bowel syndrome; peptic ulcer disease; peripheral 
neuropathy, except when related directly to infectious 
causes; cirrhosis of the liver.  38 C.F.R. § 3.309(c) (2005).

As noted above, the veteran has been recognized as having 
been a POW from March 18, 1944, to April 29, 1945.  He has 
been diagnosed as having irritable bowel syndrome.  Based 
upon the new regulations, service connection is therefore 
warranted for irritable bowel syndrome.  

However, he has also been diagnosed as having 
gastroesophageal reflux disease.  This disorder is not 
recognized as a presumptive disease pertaining to POW's.  A 
review of the medical evidence of record shows no 
manifestations or diagnoses of gastroesophageal reflux 
disease or peptic ulcer disease during service.  Peptic ulcer 
disease was not manifested or diagnosed within one year of 
separation from service.  Private medical records dated many 
years following service disclose that the veteran's 
disabilities include gastroesophageal reflux disease and 
esophageal stricture.  However, neither the private 
physicians nor VA has attributed gastroesophageal reflux 
disease to the veteran's active service.  

The veteran is a layperson and has not been shown to be 
capable of making medical conclusions and therefore his 
statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the veteran is competent to report symptoms and observations, 
it is not shown that he has medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  The Board therefore finds that the veteran's 
statements are of no probative value because they are not 
competent and are, in fact, contradicted by the record and by 
the competent medical evidence.  There is no competent 
medical evidence of record indicating a link between any 
current diagnosis of gastroesophageal reflux disease and the 
veteran's service.  The diagnosis of gastroesophageal reflux 
disease made by the private physician in his December 2004 
statement is merely cumulative of evidence already of record.  
The physician made the diagnosis, but did not attribute the 
disorder to the veteran's active service.  


ORDER

Service connection for irritable bowel syndrome is granted.  
To this extent, the appeal is allowed.

Service connection for gastroesophageal reflux disease, 
claimed as peptic ulcer disease, is denied.  To this extent, 
the appeal is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


